Citation Nr: 1814447	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-17 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board observes that the June 2009 RO rating decision characterizes the claim as a petition to reopen a previous denial with new and material evidence.  However, the Board notes that the only prior denial was a February 2008 rating decision that did not become final because new and material evidence (including a June 2008 medical nexus opinion) was submitted within a year following the decision.  See 38 C.F.R. § 3.156(b).  There is no need for the Board to reopen the claim prior to appellate review of the matter on the merits.

The Veteran testified before the undersigned at a Board videoconference hearing in May 2017; the matter was addressed on the merits at that time.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There is significant conflicting evidence in this case regarding the etiology of the Veteran's left shoulder disability.  The Board observes that there is in-service evidence of left shoulder complaints in August 1970 and April 1972, but with no significant injury or trauma reported, no significant clinical abnormalities detected, and no pertinent diagnosis found upon examination.  Notably, the Veteran's post-service history appears to include a gunshot injury of the left shoulder, including as indicated in a June 1996 medical report (currently filed in the claims-file under June 2010 receipt date) that shows: "Examination of the left shoulder reveals a keloid scar ....  The patient states that this is from a shotgun wound in 1992."  A June 2008 medical statement submitted by a Dr. Novak attributes the Veteran's current left shoulder disability to having torn a rotator cuff on parallel bars during basic training.  However, the cited injury is not clearly documented by the service treatment records that include evidence that the Veteran denied any history of injury or trauma to the shoulder during the pertinent period.  A June 2017 medical opinion submitted by a nurse from the Napa Pain Institute attributes the Veteran's left shoulder disability to having "resulted from a gunshot wound," but then states "I believe this information correlates with the patient history, and that the gunshot injury was sustained while he was in service."  However, the other evidence of record indicates that the Veteran did not suffer a gunshot wound during service but, rather, suffered the gunshot wound after service.  The June 2008 medical statement from Dr. Novak does not address the matter of a post-service gunshot injury to the left shoulder in the otherwise supportive medical opinion asserting an etiological link between left shoulder disability and military service.

A May 2013 VA examination report discusses the Veteran's account of in-service left shoulder problems beginning with an injury on parallel bars during basic training.  The report also discusses the documentation of post-service history of gunshot wound injury to the left shoulder, surgeries of the left shoulder in 1992 and 1996 or 1997, an injury in the postal service in June 1999, an injury in an automobile accident in November 2000.  The May 2013 VA examiner opined that the Veteran's left shoulder disability was unlikely related to his military service.  The Board observes that the May 2013 VA examiner explained that he was unable to find and review the service treatment records documenting the Veteran's April 1972 shoulder complaints, although those reports are currently available for review in the claims-file.

In November 2017, while this matter was pending on appeal before the Board, the Veteran attempted to file a new redundant claim of entitlement to service connection for left shoulder injury.  It appears that the RO has mistakenly processed the claim as a new matter for RO adjudication, and documentation in the claims-file from December 2017 shows that the RO has initiated new development of the evidence and is arranging a new VA medical examination of the Veteran's left shoulder with pertinent medical opinions.  This pending development appears to be proceeding at this time, and the resultant medical evidence is clearly expected to be pertinent to the matter on appeal.  In any event, the Board finds that the new medical opinion with review of the entire record may be of significant value to clarify the existing conflicting indications of record and support informed appellate review.

Additionally, the Board observes that an October 1989 RO rating decision that denied a claim of entitlement to service connection for a right shoulder disability makes the following pertinent reference: "The veteran claims he was treated for a right shoulder condition at the VA Medical Center in San Francisco from 1973 to 1976, but records from the Medical Center are negative of any treatment for the right shoulder."  The Veteran has testified in this case, regarding his left shoulder, that his VA treatment proximately following service included pertinent medical evaluation of his left shoulder disability.  The October 1989 RO rating decision indicates that VA medical records from 1973 to 1976 were reviewed at that time, but no such records are currently available for review in the claims-file.  Appropriate action should be taken to determine the availability of those VA medical records, and to obtain them.  Any VA medical records concerning the Veteran's left shoulder must be made available for the Board's review as they are constructively of record and may contain information pertinent to the claim at hand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain an updated set of the Veteran's VA medical records (any records not already associated with the claims-file) pertinent to the issue of entitlement to service connection for a left shoulder disability.  Moreover, the AOJ must obtain for the record copies of all of the Veteran's outstanding pertinent VA medical records, including from the 1970s and 1980s.  In this regard, the AOJ must determine the existence and availability of the VA treatment records dating back to the 1970s from the San Francisco VA Medical Center, including the records from 1973 to 1976 specifically referenced in the October 1989 RO rating decision and that the Veteran has repeatedly asked to have considered in the adjudication of this appeal.  All pertinent VA treatment records must be made available for review in the Veteran's claims-file.

If the AOJ determines that any of the sought VA medical records do not exist, or otherwise cannot be associated with the claims-file, such finding (with explanation) should be formally documented in the claims-file.

2.  After the record is determined to be complete, the AOJ should afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed left shoulder disability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  (If the examination is conducted prior to the receipt of pertinent outstanding evidence, the AOJ should forward the expanded claims-file to the VA examiner for an updated opinion contemplating the new evidence.)

The examiner is requested to obtain a detailed history of the Veteran's left shoulder disability, review the record, and offer an opinion as to the following:

Is it at least as likely as not (a 50 percent or greater probability) that any current left shoulder disability diagnosed in this Veteran had onset during active duty service, or has been otherwise caused by the Veteran's service?

In answering these questions, please specifically discuss, as necessary, the June 2008 medical statement submitted by a Dr. Novak, the May 2013 VA examination report, the June 2017 medical opinion submitted by a nurse from the Napa Pain Institute, the post-service history of gunshot wound injury to the left shoulder, surgeries of the left shoulder in 1992 and 1996 or 1997, and other pertinent post-service injuries indicated in the record.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claim on appeal.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




